DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “the data comprise” which should read “the data comprises”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13-15 recite “a second system”.  However, a first system was never recited.  Is this referring to a system that is separate from the device?  Perhaps this should simply read “a system” or “a remote system”.  
Claims 1 and 13-15 also recite “a public key P”.  However, first public key was previously recited in the claims.  Therefore, it is unclear if this is a new public key or not.  This could read “a second public key P”, “another public key P”.  
Claim 2 recites “a secret key”.  A secret key was already recited and it is unclear if this is the same secret key.  This could perhaps read “the secret key”, “a second secret key”, or “another secret key”.
Claim 6 recites “wherein said encrypting comprises”, and then recites steps for decryption and verification.  It does not recite any steps for encryption.  Therefore, this should not be part of an encryption step, as it leads to confusion.  Claim 6 also recites “applying an encryption function to decrypt said data”.  This should read “applying an encryption function to decrypt said encrypted data”, since “said data” lacks sufficient antecedent basis.
Claim 9 recites “a new first secret random key d’ different to the first key random determined during the preceding iteration”.   The phrase “the first key random” is unclear.  It lacks sufficient antecedent basis, and also appears that the words are out of order.  This could perhaps read “a first random key”.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is:
Frosch et al. (Applicant’s IDS: How Secure is TextSecure) which teaches: 

    PNG
    media_image1.png
    556
    1017
    media_image1.png
    Greyscale

Fung et al. (US 2011/0063093) which teaches: The RNG 58, with the help of a software conditioner (not shown) can be used to generate statistically random numbers used as cryptographic keys and UIDs. In elliptic curve public key cryptography schemes, a random number is used as the private key, and when it is multiplied, using elliptic curve scalar point multiplication, by the previously agreed upon Generation Point of the curve parameter, the product would be the public key. The RNG 58 can be used when the ACC 12 generates its static private key pair which is static throughout the entire life of that ACC 12. In addition, a new ephemeral key is created for every secure session between an ACC 12 and an appliance 18. Whenever the ACC requires a new static or ephemeral key to be generated, the RNG 58 is asked to provide a random bit stream to be used as the seed to generate the private static or ephemeral key. The random bit stream feeds into an AES block cipher to condition the raw entropy produced by the RNG, producing a uniformly distributed random number that is used as the static private key. In some embodiments, prior to feeding into the AES block cipher, the random bit stream can be fed into a software-based linear feedback shift register (LFSR) to condition the RNG data. As part of design for testability (DFT) testing, the ACC 12 should be asked to perform a health check of the RNG 58 - see [0227].
Wright (US 2021/0211274) teaches: A method according to clause 4, wherein at least one said encryption key comprises the corresponding said first or second public key, multiplied by a respective first or second encryption integer, known to the sender, by means of scalar elliptic curve point multiplication.  A method according to clause 5, further comprising sending, from said sender to said recipient, at least one said first and/or second encryption integer, encrypted by means of the corresponding said first or second public key - see [0127] - [0128].
However, the prior art does not teach or suggest the claims as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495